Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ruth et al. (US 2018/0206957) and in view of Brawn et al. (US 2018/0140406).
Ruth shows a teeth whitening kit (while it is considered intended use that the mouthpiece be used for whitening, [0156] discloses such use) comprising a mouthpiece (Fig. 41-43 for instance) configured to be positioned in a user's mouth such that an outer case coupled to the mouthpiece projects outward from the user's mouth (left side of Fig. 41 attached to Fig. 45-47 for instance), the outer case including a plurality of light-emitting diodes configured to emit blue light ([0093] discusses the use of blue light; [0108] discusses an LED array and therefore a plurality of LEDs) and a battery configured to provide power to the plurality of light-emitting diodes (battery 409), and the mouthpiece including a reflector disposed thereon and configured to evenly distribute the blue light from the plurality of light-emitting diodes along the user's teeth (particularly 30 in Fig. 43).  However Ruth fails to show an enclosure having a wireless charging system therein, the enclosure being configured to receive the mouthpiece and to wirelessly charge the battery in the mouthpiece; and an ultraviolet light source positioned in at least one of the mouthpiece and the enclosure, the ultraviolet light source being 
Brawn similarly teaches a mouthpiece for providing light and shows an enclosure having a wireless charging system therein and the enclosure being configured to receive the mouthpiece and to wirelessly charge the battery in the mouthpiece (external station 2580; [276-277], [323], [337] all discuss induction/wireless charging); and an ultraviolet light source positioned in at least one of the mouthpiece and the enclosure ([338]), the ultraviolet light source being configured to deliver ultraviolet light to the mouthpiece for disinfecting the mouthpiece ([338]), and the ultraviolet light source being activatable only when disposed within the enclosure ([338] completion of circuit only when lid is closed).  With respect to claim 29, wherein the enclosure includes a sensor for detecting when the mouthpiece is disposed therein ([282]).  Claim 30 is rejected similarly to the above, wherein the enclosure is configured to automatically activate the ultraviolet light source when the mouthpiece is disposed therein ([338] lid closing starts UV).  With respect to claim 31, wherein the enclosure is configured to automatically activate the ultraviolet light source for a predetermined period of time (While Brawn discusses using predetermined treatment times in [239] this is not particularly for the UV activation; it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try using a predetermined time for the disinfection since it is advantageous for the operation of the device during treatment ([239]).  With respect to claim 32, wherein the enclosure includes a cover configured to fully enclose the mouthpiece within the enclosure (lid).  With respect to claim 33, wherein the enclosure is cylindrical (2170 is approximately cylindrical and it is noted to make the rest of the enclosure cylindrical would have been an obvious matter of design choice).

Allowable Subject Matter
Claims 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art having UV lights in mouthpieces is utilized for curing or activation of dental compositions or disinfection of the oral surfaces themselves, and enclosures for disinfection in the prior art have their own UV light sources external to the mouthpiece, rather than an enclosure that activates the UV lights on the mouthpiece for disinfection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772